Citation Nr: 1527958	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-22 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	[redacted]


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Barsoum, Associate Counsel


INTRODUCTION

The Veteran had active service from April 2006 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The same RO again denied the claim in a January 2011 rating decision.  The case is currently under the jurisdiction of the RO in Montgomery, Alabama.

In April 2015, the Veteran testified at a videoconference Board hearing over which the undersigned Veterans Law Judge presided, and the transcript of that hearing has been associated with the claims file.  At the hearing, the Veteran submitted new evidence with a waiver of initial RO consideration.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  

It is noted that the Veteran is represented in this case pursuant to 38 C.F.R. § 14.630, which allows for representation by any person on a one time basis.  The Veteran and his representative completed the necessary requirements under this provision, by filing of a VA Form 21-22a in April 2015 stating that no compensation would be paid or charged for the services.  38 C.F.R. § 14.630.

This claim was processed using the Veteran's Benefits Management System (VBMS).  A review of the Veteran's Virtual VA Claims file reveals records that are duplicative or irrelevant to the issues on appeal.


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's sleep apnea did manifest during, or as a result of, active military service.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing entitlement to service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As the Board's decision to grant service connection for sleep apnea is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Analysis 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  See Holton v. Shinseki, 557 F.3d 1362, 1366  (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b). 

When considering evidence supporting a claim of service connection, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

The Veteran contends that his sleep apnea is related to his military service.  See December 2010 Statement.  In particular, he asserts that he was diagnosed with sleep apnea only months after his separation from service, and has had difficulty with breathing and sleep maintenance since service.  See September 2008 Private Treatment Record; August 2010 Claim; April 2015 Hearing Transcript.   

The Veteran's private treatment records indicate that he was diagnosed with obstructive sleep apnea in October 2008.  His private treatment records further show that he has been treated by the use of a CPAP machine on a nightly basis as corrective therapy since that time.   In a September 2008 private treatment record, the Veteran reported that he had been suffering with difficulty with sleep onset, sleep maintenance, snoring, and interruptions in breathing longer than two years.  During an April 2015 hearing, the Veteran indicated that soon after his separation from service, his significant other informed him that he started snoring.  He also testified that he did not have any roommates and lived alone during service. 

The Veteran's private physician, Dr. W.A., submitted a statement in August 2010 regarding the Veteran's sleep apnea and its relationship to his other service-connected disabilities, stating that he believed the "service-connected disability and subsequent weight gain" of the Veteran was a "contributing factor to his development of severe obstructive sleep apnea."   In April 2015, Dr. W.A. provided an additional letter opining that "based on the history provided to me by [the Veteran] it is more likely than not that [the Veteran's] service-connected disabilities caused or contributed to his excessive weight gain."  Dr. W.A. went on to state, "It is more likely than not that Mr. Weaver's obstructive sleep apnea was caused by or aggravated by excessive weight gain."   

In November 2010, the Veteran was afforded a VA examination.  The examiner opined that "[the Veteran's] obstructive sleep apnea is not related to his weight gain or his weight gain which he attributes to his service connected levoscoliosis of the cervical spine or mild degenerative joint disease."   The examiner noted that the Veteran is ambulatory with no assistance device, and his weight gain is likely as not due to eating more calories than he is expending.  The examiner conceded that he was diagnosed with sleep apnea within a year of his discharge from the military.  The examiner did not address aggravation, or provide a direct service connection analysis. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Here, it is clear that the Veteran was diagnosed with sleep apnea in close proximity to his discharge from service.  He has also made credible reports of difficulty breathing and sleep maintenance since service.  Furthermore, the VA examiner recognized that the Veteran was diagnosed with this condition shortly after service.  The Board finds it very significant that within months of the Veteran's discharge from service, not only was he diagnosed with sleep apnea, but it was determined to be severe requiring the use of a CPAP machine, which given the severity of the disease suggests an onset earlier than when the disease was finally diagnosed.  Also, even though the VA examiner did not provide an opinion on direct service connection, significantly, she essentially found that the Veteran's sleep apnea was not due to post-service weight gain.  Thus, the Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran's sleep apnea had its onset during his service.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Stated another way, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Therefore, reasonable doubt is resolved in favor of the Veteran in this instance.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (when the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant). 

Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for sleep apnea is warranted.


ORDER

Service connection for sleep apnea is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


